

Exhibit 10.1
HPT CY TRS, Inc.
HPT TRS MRP, Inc.
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458




October 6, 2020


VIA OVERNIGHT COURIER AND E-MAIL


Marriott International, Inc.
Marriott Hotel Services, Inc.
Residence Inn by Marriott, LLC
Courtyard Management Corporation
SpringHill SMC, LLC
TownePlace Management, LLC
Essex House Condominium Corporation
c/o Marriott International, Inc.
10400 Fernwood Road
Bethesda, Maryland 20817
Attn: Law Department 52/923 – Hotel Operations


Marriott International, Inc.
10400 Fernwood Road
Bethesda, Maryland 20817
Attn: Department 51/911 – Lodging Financial Analysis


Re:     SVC89 Portfolio Agreements: Notice of Termination


Ladies and Gentlemen:


Reference is made to the Management Agreements and the Pooling Agreement
identified on Schedule 1 attached hereto (collectively, the “SVC89 Portfolio
Agreements”).  Capitalized terms used and not otherwise defined in this letter
shall have the meanings given such terms in the SVC89 Portfolio Agreements, as
applicable.  
 
In response to our letter requiring payment of the Post-Guaranty Termination
Threshold on or before October 5, 2020, we received your letter, dated September
30, 2020, alleging that Tenants may not require payment of the Post-Guaranty
Termination Threshold before the end of a Fiscal Year.  We disagree with this
interpretation of the SVC89 Portfolio Agreements, among other reasons, because
regular monthly payments of Tenant’s Priority are required pursuant to the terms
of the SVC89 Portfolio Agreements and a Manager Funding Termination Event can
exist under Section 3.02.C of the Management Agreements prior to the end of a
Fiscal Year if Managers do not fund at least eighty percent (80%) of the
Tenant’s Priority then due on a cumulative basis during such Fiscal Year.
Accordingly, Managers’ failure to fund the Post-Guaranty Termination Threshold
by October 5, 2020 resulted in a Manager Funding Termination Event.
 
We also note that, in prior conversations, representatives of Marriott have told
us that (a) the projected Aggregate Operating Profit (Loss) from the portfolio
will not be sufficient to
    

--------------------------------------------------------------------------------

Marriott International, Inc. et. al.
October 6, 2020
Page 2


fund up to the Post-Guaranty Termination Threshold for Fiscal Year 2020 and (b)
Marriott and Managers do not intend to fund up to the Post-Guaranty Termination
Threshold for any shortfalls in Aggregate Tenant’s Priority for the 2020 Fiscal
Year.
Given (a) that a Manager Funding Termination Event under the SVC89 Portfolio
Agreements has occurred and (b) Marriott’s prior oral statements that it will
not fund up to the applicable Post-Guaranty Termination Threshold, SVC elects to
terminate the SVC89 Portfolio Agreements as of January 31, 2021. However, SVC
believes that it is in the best interests of Marriott, SVC and hotel-level
employees to ensure an orderly transition of the hotels; accordingly, if you
believe a different date(s) would better facilitate an orderly transition,
please contact us to discuss.
This letter shall not be deemed as a waiver of any defaults that may now or
hereafter exist under the SVC89 Portfolio Agreements or any related agreements,
or any other rights or remedies that Tenants or its affiliates might be entitled
to exercise under the SVC89 Portfolio Agreements or any related agreement, at
law and/or in equity.
Sincerely yours,


HPT CY TRS, INC.
HPT TRS MRP, INC.




By:/s/ John G. Murray        
John G. Murray
President


cc:     Ms. Julie Bowen (via e-mail at julie.bowen@marriott.com)
Ms. Veronica Ladejobi (via e-mail at veronica.ladejobi@marriott.com)




    


--------------------------------------------------------------------------------



SCHEDULE 1


SVC89 PORTFOLIO AGREEMENTS


1.Management Agreement, dated as of December 31, 2019 (the “Execution Date”) but
to become effective as of January 1, 2020 (the “Effective Date”), between HPT
TRS MRP, Inc.(“MRP Tenant”) and Essex House Condominium Corporation (“Kauai
Manager”) for the Kauai hotel.


2.Second Amended and Restated Management Agreement, dated as of the Execution
Date but to become effective as of the Effective Date, between MRP Tenant and
Marriott Hotel Services, Inc. (“Full Service Manager”) for Marriott (full
service) hotels.


3.Second Amended and Restated Management Agreement, dated as of the Execution
Date but to become effective as of the Effective Date, between MRP Tenant and
HPT CY TRS, Inc. (“CY Tenant”) and Courtyard Management Corporation (“CY
Manager”) for Courtyard hotels.


4.Second Amended and Restated Management Agreement, dated as of the Execution
Date but to become effective as of the Effective Date, between MRP Tenant and
Residence Inn by Marriott, LLC (“RI Manager”) for the Residence Inn hotels.


5.Second Amended and Restated Management Agreement, dated as of the Execution
Date but to become effective as of the Effective Date, between MRP Tenant. and
Springhill SMC, LLC (“SH Manager”) for the SpringHill Suites hotels.


6.Second Amended and Restated Management Agreement, dated as of the Execution
Date but to become effective as of the Effective Date, between MRP Tenant and
TownePlace Management, LLC (“TP Manager”) for the TownePlace Suites hotels.


7.Amended and Restated Pooling Agreement, dated as of the Execution Date but to
become effective as of the Effective Date, among Marriott, Full Service Manager,
RI Manager, CY Manager, SH Manager, TP Manager, MRP Tenant and CY Tenant.







